Exhibit 10.1

 

Summary of Horace Mann Educators Corporation

Named Executive Officer Annualized Salary

 

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation’s (the “Company”) Chief Executive Officer and the other four highest
compensated Executive Officers, as defined in the Company’s Proxy Statement for
the 2005 Annual Meeting of Shareholders, (collectively the “Named Executive
Officers”). These salaries may be changed at any time at the discretion of the
Compensation Committee and/or Board of Directors of the Company. These salaries
do not include short-term and long-term incentive compensation amounts, the
Company’s contributions to defined contribution plans and the Company’s
contributions to other employee benefit programs on behalf of the Named
Executive Officers.

 

Named Executive Officer

  Annualized Salary

Louis G. Lower II

    President and Chief Executive Officer

  $640,008.00

Peter H. Heckman

    Executive Vice President and Chief Financial Officer

  $384,000.00

Douglas W. Reynolds

    Executive Vice President—Property & Casualty and

    Information Technology

  $348,000.00

Paul D. Andrews

    Senior Vice President—Corporate Services

  $200,016.00

Ann M. Caparrós

    General Counsel, Chief Compliance Officer and

    Corporate Secretary

  $198,000.00

 

Schedule date: September 12, 2005